

Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007



APPLIED PROCESS ENGINEERING LABORATORY
APEL - TENANT LEASE AGREEMENT
    

ISORAY MEDICAL, INC.
N
(Tenant Name)
(Tenant Class)
(see paragraph 5A)

  
THIS LEASE, made and entered into this 2nd day of May 2007, by and between the
Energy Northwest, a municipal corporation and joint operating agency of the
State of Washington, hereinafter called "Lessor" and IsoRay Medical,
Inc., hereinafter called the "Lessee".


WITNESS:
 
WHEREAS, the Lessor owns a multipurpose building in the City of Richland, Benton
County, Washington, referred to hereinafter as the Applied Process Engineering
Laboratory ("APEL") which is to provide high quality laboratory and validation
testing and development facilities and associated offices for research and
development, testing of new processes and products, including but not limited to
environmental restoration, waste treatment and energy conservation; and


WHEREAS, the express purpose of APEL is to foster the deployment of new
technology based businesses, product lines and jobs for the Tri-Cities,
Washington area; and
 
WHEREAS, Lessee is desirous of renting space in APEL, and Lessee is willing to
lease such space upon the terms and conditions and for the purposes hereinafter
set forth; and


WHEREAS, Lessor finds that the Lessee’s intended activities within APEL are
consistent with the APEL charter and mission; and


WHEREAS, Lessee has represented to Lessor an intent to form a business or
venture in the local area should the research and/or development activities
undertaken in APEL prove successful;


NOW, THEREFORE, it is agreed:


ARTICLE 1 - DESCRIPTION OF PREMISES
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
The Lessor, for and in consideration of the rental payments provided herein and
the covenants and conditions herein contained, agrees to lease to the Lessee
nineteen thousand three hundred twenty eight (19,328) Rentable Square Feet of
particular space located in APEL which includes the Annex, Breezeway, APEL
offices, labs, entrepreneur, high bay, Exterior HVAC and Exterior Emergency
Generator {hereinafter called the Premises}, and as further described in Exhibit
A, “Description of Premises”, and by this reference made a part hereof. All
parking areas provided for Lessee's use are included in and subject to the terms
and conditions of this Lease.


ARTICLE 2 - TERM 


A. The term of this Lease shall be for three (3) (Years) beginning on May 1,
2007 and expiring on April 30, 2010.


B. Occupancy shall be contingent upon Lessee obtaining and providing all
applicable procedures, permits and licenses. The effective date, i.e. beneficial
occupancy, shall be the date construction commences. Lessee shall not be
permitted to perform any radiological production work until all applicable
permits and licenses are approved by the appropriate agencies and on file at
APEL.


C. If the rental period from the beginning date of this Lease to the beginning
of the next calendar month is less that a full calendar month, the rental
payment shall be prorated to cover the fractional part of the month from the
beginning date through the last day of that calendar month.


D. The term of this lease shall be subject to the conditions established in the
APEL Graduation Policy 10.0, Exhibit D.


ARTICLE 3 - OPTION TO EXTEND LEASE


The Lessee shall have the option to extend this Lease for two additional three
(3) year terms, by giving the Lessor notice of its intention to do so at least
ninety (90) days prior to the expiration of the lease, provided, however, that
Lessee is not in default hereunder at the time of such notice or on the date of
expiration of the lease by its terms. Such extended term shall be upon the terms
and conditions as provided herein unless amended in a writing executed by the
authorized representatives of each Party. If the Parties cannot agree upon the
terms of any extended period, then the Lease shall terminate, in accordance with
article 28, entitled “Termination”.


ARTICLE 4 - RENT 
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
A. MONTHLY RENT PAYMENTS - The Lessee covenants and agrees to pay Lessor as
rental for said Premises a monthly Rent of twenty six thousand six hundred
ninety two dollars and eighty-five cents ($26,692.85) payable in advance on the
first day of each month during the term of this Lease, beginning on the
Beneficial Occupancy date. The Rent for successive terms of this Lease shall be
mutually agreed upon by the Parties prior to the commencement of the new term.
If the Parties cannot agree upon such new Rent, then the Lease shall terminate,
in accordance with article 28, entitled “Termination”.


Rented Space Type
 
Square
 
Monthly
 
 
 
Feet
 
Rate
 
Lab & Entrepreneur Space
   
3,564
 
$
4,836.34
 
High Bay, Annex, Breezeway & Exterior
   
15,340
 
$
20,859.50
 
Offices
   
424
 
$
997.01
 
Total Rent
   
19,328
 
$
26,692.85
 
Total Janitorial
   
3,988
 
$
350.94
 
Grand Total Rent & Janitorial
     
$
27,043.79
 



The Rental Rates set forth above shall increase annually based on the Beneficial
Occupancy date to an amount equal to the prior year’s rate multiplied by the
escalation factor from The Consumers Price Index, West Urban Wage Earners and
Clerical Workers CPI-W, All Items


Interest shall accrue on all unpaid Rent more than thirty (30) days past due at
a rate of 1 1/2 % per month until such Rent, including accrued interest, is paid
in full.


B. FIRST AND LAST MONTH’S RENT - Concurrently with the Lessee’s execution of
this Lease, the Lessee shall deliver to the Lessor the sum of fifty three
thousand three hundred eighty five dollars and seventy cents ($53,385.70) to be
applied to the first and last month’s Rent, and for performance by Lessee of
Lessee’s obligations hereunder, notwithstanding any other obligations of the
Lessee as defined in this Lease. This amount shall not bear interest. Any
balance shall be returned to Lessee at the expiration or sooner termination of
this Lease, after satisfaction of any and all of Lessee’s obligations under this
Lease.      


ARTICLE 5 - USE OF PREMISES



A.
The following definitions apply to the six classes of APEL Lessees. The
classification of this Lease is designated on the cover page hereto:



Class G -
    Lessee’s allowable use of Premises is limited to general research,
development and testing not routinely involving the use of chemicals or the
handling or generation of chemical or dangerous wastes or causing environmental
hazards. Certain materials that are incidental to Lessees activities but have
specific handling and disposal requirements (such as lubricants, hydraulic
fluids and solvents) will be identified by the parties and subjected to
applicable APEL policies, protocols and procedures.

 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
Class W -
    Lessee’s allowable use of Premises includes Class G activities, plus the
routine handling and disposal of limited volumes of chemicals and hazardous
materials in solid, liquid or gaseous forms. Unless otherwise noted in this
contract, the volumes will be five (5) gallons or less per container.



Class W1-
    Lessee’s allowable use of Premises includes Class G activities, plus the
routine handling and disposal of moderate volumes of chemicals and hazardous
materials in solid, liquid, or gaseous forms in containers up to 55 gallons in
volume.



Class W2-
    Lessee’s allowable use of Premises includes Class W1 activities, plus the
handling and disposal of chemicals or dangerous wastes in volumes greater than
55 gallons, with approval of APEL management.

 
Class N - 
    Lessee’s allowable use of Premises includes Class W activities, plus the
handling and disposal of radionuclide materials which are low risk with respect
to safety, the environment, contamination cleanup costs or potential impact to
other building occupant activities. Considerations for low risk include very
short half life (less than 30 days), commercial sealed sources, small
radionuclide quantities, product dispersibility, and risks associated with
related activities in the same or adjacent spaces.



Class N1 -
    Lessee’s allowable use of Premises includes all of the above classes and
inclusive of the Class W activities, the handling and disposal of radionuclide
materials which are of moderate risk with respect to safety, the environment,
contamination cleanup costs or potential impact to other building occupant
activities. Considerations for moderate risk include moderate half life,
potentially dispersible material forms, moderate quantities, etc.



B.  Lessee agrees that the Premises are to be used for approved purposes only,
and for no other purpose without the prior written consent of the Lessor. Lessee
shall not allow use of the Premises in a manner inconsistent with those approved
purposes. Lessee acknowledges that engaging in activities upon the Premises
which are in any way inconsistent with approved purposes, or in any manner
increase Lessor’s insurance premiums, or which are determined to be illegal,
shall constitute breach of this Lease. Lessee further agrees to notify Lessor
immediately upon identification of any condition or event that is inconsistent
with the following approved purposes:
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
Approved Purposes: Operate radioisotope production for the manufacture of
brachytherapy seeds for the treatment of cancer.


Lessee shall comply with all local, state and federal laws, rules, orders,
regulations or requirements relating to Lessee’s use and occupancy of the
Premises, or any aspect of Lessee’s performance of its obligations under this
Lease. Lessee shall indemnify and hold the Lessor harmless from all liability
resulting from any violation thereof by the Lessee or any of its agents,
officers, employees, subcontractors or invitees.


C.  Exhibit B sets forth by reference APEL procedures and related documents for
which Lessee must be in compliance while conducting activities on the Premises.
Lessee acknowledges that all documents referenced in Exhibit B have been
provided, and the limitations and responsibilities of the Lessee with respect to
those documents are understood. Lessee commits to Lessor that all activities of
the Lessee, its agents, officers, employees, subcontractors, licensees, and
invitees conducted on the Premises shall be in full compliance with the
requirements set forth in this Lease, including those documents applicable to
Lessee’s activities as identified in Exhibit B, and to additions and updates to
those documents that are provided in writing to the Lessee by the Lessor from
time to time during the term of this Lease. Lessee further commits that all
training and qualification requirements identified by the APEL Facility
Director, as applicable, will be in place and maintained current during the
conduct of approved activities per the terms of this Lease.


D.  Lessee agrees to comply with the Tenant Operating Agreement, Exhibit C, and
to post said agreement in a prominent place upon the Premises and ensure that
all Lessee employees, subcontractors and invitees are familiar with the terms of
that agreement.


E.   Lessee agrees to reasonably cooperate with other APEL tenants and APEL
management in coordinating test schedules, pooling inventories and sharing
inventory information in order to comply with permit related limits and in order
to reduce the amount of space required to be activated under the various
permits.


F.  Lessee shall be responsible to pay any fines or penalties levied by any
entity with jurisdictional authority over APEL for which Lessee is determined to
be responsible. If the Parties are unable to agree on responsibility, the
Parties will proceed to resolve their disagreement per Article 26, “Disputes”.


G.  Lessee shall ensure that the following prohibited articles are not brought
onto the APEL property and/or into the facility: firearms, non-prescriptive
controlled drugs, alcoholic beverages.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
H.  Lessee shall provide copies of all IsoRay’s applicable production,
radiological, safety and emergency procedures, licenses and permits to the
Applied Process Engineering Laboratory. IsoRay shall provide access to all other
procedures as requested.


I.   IsoRay shall obtain its own Air Permit from the Benton Clean Air Authority
for the 7,900 sf. leased in the high bay and 6,000 sf. in the Annex and shall
provide a copy of the permit.


J.    IsoRay will obtain a Radioactive Materials License with the Department of
Health and provide a copy of the licenses to APEL.


K.  Lessor shall require Lessee at Lessee’s expense, to install at a minimum
three (3) TLDs attached to IsoRay’s perimeter walls in the high bay. Lessee
shall report all occurrences and events that are defined as reportable to the
Department of Health under IsoRay’s Radioactive Material License to the Lessor
as they occur and any other radiological occurrences that may impact building
activities.


L.  The Lessee shall not discharge any chemicals, dangerous or radiological
waste or production wastewater, in any concentration, to the sanitary sewer or
process wastewater system within APEL or the Annex facilities.
 
Failure to comply with the terms of this Article 5 shall be grounds for default
as set forth in Article 27, “Default”. See also Article 23, “Inspection of
Premises”, which defines Lessor’s right to inspect the Premises for compliance
with this Article 5.


ARTICLE 6 - COMMON AREAS


The Lessee shall have nonexclusive use of all areas of APEL designated by the
Lessor as common areas for the use generally of the tenants of APEL. The Lessor
shall maintain the common areas in good condition.


ARTICLE 7 - ALTERATIONS TO AND RESTORATION OF PREMISES


Prior to the commencement of the initial Lease term, the Lessor shall complete
any alterations to the Premises. Such premises are generally identified in
Exhibit A. Upon early termination or expiration of any Lease term, the Lessor,
at its option, may require that the Premises, including alterations by Lessor,
be restored, at the Lessee’s expense, to the condition of the Premises at the
time of commencement of the respective Lease term (including appropriate
cleaning and disposal of any chemicals, wastes, radiological materials, residues
and equipment), absent normal wear and tear by the Lessee.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
Lessor shall require the Lessee at the Lessee’s expense to decontaminate all
lessee’s leased premises. During the decontamination process Lessee shall be
required to continue to pay rent for the contaminated space.


In the event the Lessee’s leased area or any portion thereof, or any adjacent
area of the APEL facility cannot be decontaminated, the Lessee shall replace or
pay fair market value for the leased premises based on a certified appraisal.
Such costs shall include all disposal costs incurred by the Lessor.


ARTICLE 8 - IMPROVEMENTS TO AND RESTORATION OF PREMISES BY LESSEE


A.    After the commencement of any Lease term, and at Lessee's own expense, the
Lessee may make additions or improvements to the Premises after having obtained
Lessor's design review. Lessor shall charge Lessee for Energy Northwest
engineering
time for design review. The design and installation and operation of such
improvements shall be in compliance with all applicable codes and standards and
APEL environmental commitments. Upon early termination or expiration of the
respective Lease term, all such
improvements and additions excluding supplies, equipment and personal property
shall become the property of Lessor; provided that upon termination or
expiration of the respective Lease term, the Lessor, at its option, may require,
at Lessee's expense, that all such additions and improvements be removed and the
Premises restored to its condition at the time of commencement of the respective
Lease term. Prior to the construction of any additions or improvements, Lessee
shall, at the reasonable request of the Lessor, obtain payment and performance
bonds as required by law to assure payment to all contractors, subcontractors,
laborers and material suppliers.


B.     Lessee may, during any Lease term, and subject to Lessor’s prior written
approval, such approval not to be unreasonably withheld, install in the Premises
machinery, equipment and fixtures as Lessee deems necessary for its use of the
Premises, provided machinery, equipment, or fixtures do not materially damage
the Premises, are not hazardous to other tenants or users of the property upon
which the Premises are situated, are not in conflict with Lessor's permits or
any other applicable operating, code or regulatory requirements, and do not
unduly interfere with any other tenant's use and enjoyment of their premises.
During the respective Lease term, the machinery, equipment, and fixtures shall
remain the personal property of the Lessee. Upon early termination or expiration
of the respective Lease term, if there is no default by the Lessee in the Lease,
the Lessee shall have the right to remove all machinery, equipment and fixtures
from the Premises regardless of whether this personal property is attached to
the Premises by piping, wiring, bolts or otherwise. After the removal of the
machinery, equipment or fixtures from the leased Premises, the Lessee shall
restore, at its own expense, the Premises to its condition at the commencement
of the respective Lease term, absent normal wear and tear by the Lessee.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
Lessor shall charge Lessee for all engineering reviews including, but not
limited to, reviews related to project oversight, building impairments, outages
and related services, building codes, and updates to building “as-built”
drawings, and a 15% handling fee for project administrative costs.


ARTICLE 9 - ACCEPTANCE OF PREMISES


The taking of possession of the Premises by the Lessee shall constitute an
acknowledgment by Lessee that the Premises are in good and habitable condition
and as represented by Lessor.


ARTICLE 10 - MAINTENANCE AND REPAIR



A.  
All matters regarding maintenance and repair of the Premises (and Common  areas
if applicable) shall be referred to:




  Name: Construction & Maintenance Services   Office Address:  P. O. Box 968    
Richland, WA 99352   24 Hour Number: 377-6063

    

B.  
The Lessor shall provide and pay for maintenance, repair and replacement of the
 Premises, including the building interior, exterior, grounds, and all
equipment,  fixtures, and appurtenances furnished by the Lessor under this Lease
in order to  keep the same in good repair and habitable condition, except for
damage resulting  from willful abuse or negligence of the Lessee. The Lessor
shall have the right to  enter upon the Premises at reasonable times in order to
inspect the same and to  perform such maintenance and repair, as well as
replacement, but this right shall  be exercised in a manner that does not
unreasonably interfere with Lessee’s use  of the Premises. Lessee shall provide
written procedures for maintenance Personnel entering and exiting radiological
areas.

 

C.  
Maintenance, repair, and replacement services by the Lessor, in accordance with
 Paragraph B, include the following:

 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 

 
1.
Snow removal and ice control in parking areas and sidewalks;




 
2.
Painting of interior and exterior of the building as required for good
maintenance practice;




 
3.
Scheduled routine preventive maintenance of existing building mechanical,
electrical and heating, ventilation, and air conditioning (HVAC) systems to
minimize breakdown;




 
4.
Repair or replacement of existing building mechanical, electrical and HVAC
systems caused by wear and tear during ordinary use of these systems. This
includes required relamping of interior and exterior light fixtures;




 
5.
Grounds maintenance including complete grass, tree, and shrub care and clean-up
plus maintenance and repair of automatic underground sprinkler system;




 
6.
Pest control on interior (sprays will not be used on interiors) and exterior of
building to control ants, insects, rodents, or other common pests to maintain
the Premises in habitable condition;




 
7.
Replacement/repair of exterior and interior worn or failed structural components
of the building.




8.
Replacement of carpet and drapes and/or blinds as needed. Replacements should be
color coordinated with the existing draperies and/or blinds and floor coverings.




9.
Perform or have performed all necessary inspections, periodic testing, and
maintenance of elevators, fire extinguishers, fire alarm, and fire preventive
equipment and systems in accordance with applicable laws, regulations and
warranties. 

 

 
10.
Planned electrical outages, of any duration, affecting the Premises, will not be
initiated by the Lessor without notification of the Lessee at least 48 hours in
advance of such outage.




 
11.
In the event a fire suppression or detection system is out of service, the
Lessor shall notify the Lessee and provide a manned fire watch during
non-working hours. The fire watch shall be performed on a minimum frequency of
every two (2) hours.

 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 

D.  
In the event of emergencies or unscheduled utility service outages, the Lessee
may perform such maintenance and/or repairs as are necessary to ensure
continuity of critical operations or protection of equipment. Expenses incurred
by the Lessee in such events shall be used as a basis for determining the amount
the Lessor shall reimburse the Lessee for such expenses or for determining an
equitable reduction in the rent.

 
ARTICLE 11 - JANITORIAL SERVICES



A.  
The Lessor shall provide and pay for all janitorial services for common use
areas,  and shall keep those portions of the Premises in good and habitable
condition.  Janitorial services shall be performed during normal working hours.




B.  
Janitorial services shall not be performed for the high bay or Annex. Lessee
shall Provide their own janitorial services in their leased areas.

       

      During the conduct of janitorial duties, Lessor shall not disturb or
attempt to clean bench tops, furniture, sinks, hoods, gas bottles or any
laboratory fixtures or equipment located within laboratories. Lessor shall also
report any suspected chemical spills to Lessee immediately upon identification
and shall not attempt cleanup without prior approval and direction from Lessee.



ARTICLE 12 - UTILITY CHARGES


The Lessor may pay utility charges, including but not limited to electricity,
sewer and water, provided that each tenant has similar utility demands. Lessee
shall pay any utility charges that are reasonably demonstrated by Lessor to be
in excess of average tenant demands. Lessee shall provide, to the extent
practical and at its sole expense, for separate utility metering of loads that
can be reasonably expected to significantly exceed average tenant demands,
including, but not limited to, all associated operations of the Lessee’s hot
cell located in the APEL high bay. Lessor shall have the right to charge Lessee
for all or part of prorated utility costs for the rest of their leased space. It
is not expected that Lessor will do this unless utility rates escalate
substantially faster than the consumer price index used for rent escalation. See
Article 4.


The Lessee shall pay for all utilities for the Annex.


ARTICLE 13 - TAXES AND ASSESSMENTS
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
The Lessee shall pay, and hold the Lessor harmless from, all state, federal and
local taxes and assessments levied against the Lessee's property, the
improvements thereon, the Lease interest, or any business activities performed
by Lessee in APEL during the term of this Lease. Lessee may, in good faith,
contest the validity or the amount of any tax or assessment which it is required
to pay hereunder, and while such contest is continuing in good faith, the Lessee
may, to the extent permitted by law, refuse to pay such tax or assessment.


ARTICLE 14 - INDEMNIFICATION   



A.  
Without limiting the other rights and remedies of Lessor, Lessee, to the fullest
extent permitted by law, specifically and expressly agrees to indemnify, defend,
and hold harmless Lessor and its officers, directors, employees, and agents
(hereinafter collectively "Indemnitees"), against and from any and all claims,
demands, suits, losses, costs, and damages of every kind and description to
persons or property, whether direct or indirect or consequential in tort or
contract or otherwise, including actual or potential environmental
contamination, whether by radiological, toxic or hazardous materials, (including
reasonable attorneys' fees and/or litigation expenses), brought or made against
or incurred by any of the Indemnitees resulting from or arising out of Lessee’s
breach of or default upon the terms of this lease, any negligence or willful
acts, or failure to act, of Lessee its employees, agents, representatives, or
subcontractors of any tier, their employees, agents, or representatives in the
performance or nonperformance of Lessee's obligations under this Lease or in any
way related to this Lease. 

 

B.  
Lessor agrees to indemnify, defend and hold harmless Lessee from and against any
claims, demands, suits, losses, costs, and damages to persons or property to the
extent caused by the gross negligence or willful misconduct of Lessor or it
officers directors, employees and agents. The parties agree that Lessor shall
not be liable to Lessee for any consequential, indirect or special damages
whether in contract, tort or otherwise.

 
ARTICLE 15 - LIENS


The Lessee shall keep the Premises and the property in which the Premises are
situated, free from any liens or encumbrances arising out of any work performed,
materials furnished or obligations incurred by Lessee. If any such lien is filed
against APEL, the Lessee's Lease interest, the Lessor or the Lessor’s property,
the Lessee shall cause the same to be discharged within twenty (20) days after
the date of filing the same.


ARTICLE 16 - LESSEE’S LIABILITY INSURANCE  


A.    The Lessee shall, at Lessee's expense, maintain commercial general
liability insurance with an insurer acceptable to the Lessor, insuring against
any and all claims for injury to or death of persons and loss of or damage to
property occurring upon, in or about the Premises arising from an act or
omission of the Lessee or any of its agents, contractors, representatives,
licensees or invitees. Such insurance shall have liability limits appropriate to
Lessee’s Approved Purposes as set forth in Article 5, “Use of Premises”, but not
less than one million dollars ($1,000,000.00) [Class N = $1 million] combined
single limit for bodily injury and property damage per occurrence and in the
aggregate.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007


B.    The Lessee shall, at Lessee’s expense, maintain environmental hazards
insurance with an insurer acceptable to the Lessor, insuring against any and all
claims for any environmental impairment caused by Lessee’s actions within APEL,
including third party bodily injury, property damage and cleanup costs arising
from a pollution occurrence. Such insurance shall have liability limits
appropriate to Lessee’s Approved Purposes as set forth in Article 5, “Use of
Premises”, but not less than one million dollars ($1,000,000.00) [Class N, = $1
million] combined single limit per occurrence and in the aggregate. If the
policy is not a “claims made” policy, a minimum of two years discovery and
reporting of claims period is required.


Lessee or Lessee’s insurer shall have the option to perform any required
remediation, or to pay for or reimburse the costs of any required remediation to
the satisfaction of the Lessor, Lessor’s insurer and the responsible regulatory
authorities.


C.    All insurance required per paragraph A and B above:



1.
shall be primary insurance as respects the Lessor for any and all covered Lessee
liabilities arising from an act or omission of the Lessee or any of its agents,
contractors, representatives, licensees or invitees. Any such insurance
maintained by the Lessor shall be excess of Lessee’s insurance and shall not
contribute to it. The liability of Lessee and any of its insures shall not be
reduced, offset, or otherwise affected by the existence and/or collectability of
any insurance maintained by Lessor; and




2.
shall contain a provision whereby the carrier agrees not to cancel or
significantly modify the insurance without thirty (30) days prior written notice
to the Lessor; and




3.
shall name the Lessor as additional insured; and




4.
shall not contain a severability of interests exclusion.



The Parties understand that they will be bound by the comparative fault laws of
the State of Washington.


D.    On or before taking possession of the Premises pursuant to this Lease, the
Lessee shall provide the Lessor with a copy of the insurance policies and
certificates evidencing the aforesaid insurance coverage required per paragraphs
A and B above, with underwriters acceptable to the Lessor, such acceptance by
Lessor not to be unreasonably withheld. Renewal certificates and any changes in
terms or underwriter shall be furnished to the Lessor for approval at least
thirty (30) days prior to the expiration date of each policy for which a
certificate was theretofore furnished.



--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
ARTICLE 17 - LESSEE'S FIRE INSURANCE 


The Parties understand that Lessee assumes all responsibility for loss to its
personal property and Lease improvements and alterations on the Premises, and
Lessee’s loss of income due to fire on the Premises. Lessor is in no way
responsible for insuring, replacing or repairing Lessee’s personal property,
Lease improvements and alterations, or loss of income, except for loss to
Lessee’s personal property as a direct result of Lessor’s negligent acts, errors
or omissions.


ARTICLE 18 - LESSOR'S FIRE INSURANCE


The Lessor shall, at Lessor's expense, maintain for APEL a Commercial Property
Policy including a Causes of Loss - Special Form, in an amount of the
replacement value of the facility and permanently installed fixtures and
equipment. All proceeds of any such
insurance shall be payable to Lessor and shall be applied to the restoration of
the Premises. Any proceeds of such insurance remaining after such restoration
shall belong to the Lessor.


ARTICLE 19 - CONDEMNATION


In the event that an authority superior to the Lessor, such as the State of
Washington or the United States of America should condemn the Premises of the
APEL facility for public use, whether the right condemned shall consist of the
fee simple title or interest less than fee simple but of such nature as to
render operations by the Lessee impractical or unfeasible, then this Lease
Agreement shall forthwith terminate. Lessor shall not be obligated in any way to
Lessee as a result of such condemnation, except to pay to Lessee any sums
actually paid to Lessor by the condemning authority for rent paid by Lessee but
not yet earned by Lessor, or for Lease improvements owned by Lessee. Lessee
shall be responsible for recovering any damages to which Lessee is legally
entitled directly from the condemning authority.


ARTICLE 20 - DAMAGE OR DESTRUCTION
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007


A.    If the Premises or the APEL facility are damaged or destroyed by fire or
any cause other than an act or omission of Lessee, its employees, agents,
invitees, or licensees, the Lessor shall restore the Premises and the APEL
facility, except for such fixtures, improvements and alterations as are
installed by Lessee, as nearly as practicable to their condition immediately
prior to such damage or destruction. The Lessee, at the Lessee's expense, shall
so restore all such fixtures, improvements, and alterations installed by the
Lessee. The Lessor, at Lessee's expense, shall so restore the Premises and the
APEL facility with respect to all damage, including contamination of the APEL
facility or the environment, caused by any act or omission of Lessee, its
employees, agents, invitees or licenses, and the Lessee agrees to reimburse
Lessor upon demand for all sums expended for such restoration. The obligations
to restore provided in this paragraph shall be subject to Lessor's termination
rights provided below. Any restoration shall be promptly commenced and
diligently prosecuted. The Lessor shall not be liable for any special,
consequential or punitive damages by reason of any such damage or destruction.


B.    Notwithstanding any of the foregoing provisions of this Article 20, in the
event the Premises or the APEL facility shall be destroyed or damaged to such an
extent that the Lessor deems that it is not economically feasible to restore the
same, then the Lessor may terminate this Lease as of the date of the damage or
destruction by giving the Lessee notice to that effect.
 
C.    If the Lessor undertakes to restore the Premises or the APEL facility as
provided within this Article 20, then commencing with the date of the damage or
destruction and continuing throughout the period of restoration, the rent for
the Premises shall be abated for such period in the same proportion as the
untenable portion of each type of space within the Premises as defined in
Article 4, Section A, “MONTHLY RENT PAYMENTS” bears to the whole thereof, except
that there shall be no abatement to the extent that any such damage or
destruction is caused by any act or omission of the Lessee, its employees,
agents, invitees or licensees.


ARTICLE 21 - ASSIGNMENT AND SUBLETTING


Neither this Lease nor any right hereunder may be assigned, transferred,
encumbered or sublet in whole or in part by the Lessee, by operation of law or
otherwise, without the Lessor's prior written consent, such consent not to be
unreasonably withheld. The Lessor may assign its interest in this Lease.



--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
ARTICLE 22 - CLOSURE AND SURRENDER OF PREMISES


A.    Subject to the covenants and conditions set forth within this Lease, the
Lessee, at the expiration or sooner termination of this Lease, shall quit and
surrender the Premises in good, neat, clean and sanitary condition, except for
reasonable wear and tear, and damage not caused by acts or omissions by Lessee,
its employees, agents, invitees or licensees.


B.    Lessee shall provide a level of financial assurance acceptable to Lessor,
demonstrating Lessee’s ability to restore the Premises as required by Article
22, Section A above. The amount of financial assurance shall be based on a
closure plan with a corresponding cost estimate prepared by Lessee and accepted
by Lessor. The closure plan and financial assurance shall be provided in a form
acceptable to Lessor prior to Beneficial Occupancy. Such financial assurance may
take the form of:


1. Insurance
2. Financial Test (Self-Insurance)
3. Corporate Guarantee
4. Irrevocable Letter of Credit
5. Trust Fund
6. Bond
7. Combination of trust fund(s), bond(s), letter(s) of credit, and insurance.


Unless otherwise required in writing by Lessor, the requirement for a closure
plan and proof of financial assurance are required only for Classes W, W1, W2, N
and N1 tenants.


ARTICLE 23 - INSPECTION OF PREMISES
 
Subject to the Security provisions of Article 33, “Security”, the Lessee shall
allow Lessor escorted access at all reasonable times to said Premises for the
purpose of inspection and to fulfill any of Lesson’s obligations under this
Lease. Lessor shall have the right to inspect the Premises and review Lessee’s
activities to provide reasonable assurance to the Lessor and/or regulatory
authorities that such activities and condition of the Premises are in compliance
with applicable environmental regulations and permit conditions or commitments,
industrial safety, legal, policy, procedural and protocol requirements
established for APEL and applicable to Lessee’s activities within APEL. Such
review shall in no way relieve Lessee of primary responsibility or liability for
such compliance, nor the consequences of any failure of Lessee to comply. Lessee
shall provide written procedures for access to Radiological areas for
inspection.



--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
ARTICLE 24 - INSTALLATION OF SIGNS


The Lessee will not cause or permit the display of any sign, notice or
advertisement in or about the Premises or the APEL facility without Lessor's
prior written consent. Lessor shall have the right to place and maintain "For
Rent" signs in a conspicuous place on said Premises for thirty (30) days prior
to expiration of this Lease.


ARTICLE 25 - HOLDOVER 


If the Lessee lawfully holds over after the expiration of the term of this
Lease, such tenancy shall be a month to month tenancy. During such tenancy the
Lessee agrees to pay Lessor the same rate as provided herein, and to be bound by
all the applicable terms, covenants and conditions herein specified.


ARTICLE 26 - DISPUTES


Pending resolution of a disputed matter, the Parties shall continue performance
of their respective obligations pursuant to this Lease. Disputes regarding any
factual matter relating to this Lease shall be discussed by the Parties’
authorized representatives who shall use their reasonable efforts to amicably
and promptly resolve the dispute. Should the authorized representatives be
unable to resolve any controversy or claim arising out of or relating to this
Lease, or the breach thereof, the Parties agree that the controversy or claim
shall be settled by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the Arbitrator(s) shall be entered in any court having
jurisdiction thereof.


ARTICLE 27 - DEFAULT


A.    If any rents reserved, or any part thereof, shall be and remain unpaid
when the same shall become due, or if Lessee shall violate or default in any of
the covenants and agreements herein contained and, after receiving written
notice of such violation or default, fail to remedy in 15 days, or immediately
in the event of a fire, health or safety issue, then the Lessor may terminate
this Lease upon giving the notice required by law, and re-enter and take
possession of said Premises. If Lessee fails to remove its property from the
premises in a timely manner, Lessor has the right to remove said property and
place it in safe storage. Lessee agrees to pay rent due for said storage.
Notwithstanding such re-entry by Lessor, the liability of Lessee for the rent,
Lease tax, and utilities provided herein, as well as the financial obligations
and guarantees set forth in Article 4, “Rent”, shall not be extinguished for the
balance of the term of the Lease. Lessee shall continue to pay the rent, Lease
tax, and utilities as they become due, and covenants and agrees to make good to
the Lessor any deficiency arising after re-entry and re-letting of the Premises
at a lesser rental than herein agreed to. The Lessee shall pay such deficiency
each month as the amount thereof is ascertained by the Lessor.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
B.     If by reason of any default on the part of the Lessee it becomes
necessary for the Lessor to employ an attorney or in case Lessor shall bring
suit to recover any rent due hereunder, or for breach of any provision of this
Lease or to recover any rent due hereunder, or for breach of any provision of
this Lease or to recover possession of the leased premises, or if Lessee shall
bring any action for any relief against Lessor,
declaratory or otherwise, arising out of this Lease, the prevailing party in
such action shall be awarded reasonable attorney's fees and all costs and
expenses expended or incurred in connection with such action.


C.     The rights and remedies of the Lessor in this Article are in addition to
any other rights or remedies provided by law and under this Lease.


ARTICLE 28 - TERMINATION


In addition to the provisions set forth in Article 27, “Default”, this Lease
also may be terminated by either party as provided in this article. A partial
termination of the Lease will be permitted if the Lessor requires the surrender
of a portion of the leased premises for any reason or agrees to accept Lessee’s
surrender of a portion of the leased premises. The party initiating termination
shall give the other party at least twelve months advanced written notice of its
intent to terminate. Rental payments after a partial termination shall be
reduced in proportion to the related reduction in occupancy of the Premises and
upon Lessee’s satisfactory surrender of the premises. Rental payments due after
termination of the lease, whether the entire lease or of a portion, shall be
payable until Lessee surrenders the Premises in the condition required by the
terms of this Lease. The parties may agree upon a shorter notice period prior to
termination so long as the terms of such agreement are in a writing executed by
the authorized representatives of both parties.


ARTICLE 29 - NOTICES


A. All notices, demands, and requests to be given by either party to the other
shall be in writing and served either personally or sent by United States mail,
postage pre-paid, to the addresses below:
 

--------------------------------------------------------------------------------


Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
 

TO LESSOR at:    
Energy Northwest
Attention: Mr. Jerry Paetel
Mail Drop 1040
P.O. Box 968
Richland, WA 99352
      TO LESSEE at:    
IsoRay, Inc.
ATTN: Mr. Jonathan Hunt
350 Hills St. Suite 106
Richland, WA 99354

                                  
B.  NONDISCLOSURE
 
1. Lessee agrees not to divulge to third parties, without the written consent of
the Contracting Officer, any information which relates to the technical or
business activities of Energy Northwest obtained from or through Energy
Northwest in connection with the performance of this contract unless:


a.
The information was known to the Lessee prior to obtaining the same from Energy
Northwest;
b.
The information is, at the time of disclosure by the Lessee, then in the public
domain; or
c.
The information is obtained by the Lessee from a third party who did not receive
the same, directly or indirectly, from Energy Northwest and who has no
obligation of nondisclosure with respect thereto.

 
Lessee further agrees that he will not, without the prior written consent of the
Contracting Officer, disclose to any third party any information developed or
obtained by the Contractor in the performance of this contract except to the
extent that such information falls within one of the categories described in a.,
b., or c. above.
 
2.  If so requested by the Contracting Officer, the Lessee further agrees to
require its employees to execute a Nondisclosure Agreement prior to performing
under this Contract.
 
3.  Lessee shall not release any information concerning the work under this
Contract or any part thereof in the form of advertising or publication,
including news releases or professional articles, without the prior written
approval of the Contracting Officer.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
4. Lessor shall maintain current nondisclosure agreements with Lessee for the
duration of this lease. All employees, subcontractors, or other personnel
entering the Premises or having access to proprietary information must sign a
nondisclosure agreement provided by the Lessee.


ARTICLE 30 - WAIVER OF RIGHTS


The failure of either party to insist upon strict performance of any of the
covenants and conditions of this Lease, or to exercise any option or right
herein conferred, shall not be construed to be a waiver or relinquishment of any
such option or right, or any other covenants or agreements, but the same shall
be and remain in full force and effect.


ARTICLE 31 - TRANSFER OF OBLIGATION


The covenants and conditions of this Lease shall be binding upon the heirs,
legal representatives, successors and agreed assigns of any or all the Parties
hereto.


ARTICLE 32 - GOVERNING LAW


This Lease shall be governed by the laws of the State of Washington.


ARTICLE 33 - SECURITY


A.    Both Lessor and Lessee, and their respective, employees, agents, invitees
and licensees agree to comply with all security regulations and procedures
established by the Lessor for the APEL facility. Lessor shall provide Lessee
employees, and such other individuals designated by Lessee, with electronic
security access and photo identification cards for access to the general APEL
facility, including common use areas. Lessee shall pay Lessor thirty dollars
($30) for each electronic access key card with picture or twenty five dollars
($25) for a keycard without a picture and ten dollars ($10) for a photo ID card
only, or for replacements thereof due to damage or loss.


B.     Lessee shall provide and maintain at its sole expense its own security
provisions specific to portions of the Lessee Premises for which Lessee security
requirements exceed those general APEL facility security provisions provided by
Lessor. Lessee shall provide Lessor reasonable access to such Lessee secured
areas in case of emergency, and to provide Lessor with reasonable assurance that
Lessee remains in compliance with the terms and conditions of this Lease, and to
conduct routine facility maintenance and inspections in accordance with the
terms and conditions of this Lease. Lessee shall provide to the Lessor a copy of
Lessee’s security procedures.
 

--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007

 
ARTICLE 34 - ENVIRONMENT, HEALTH AND SAFETY


The Lessee shall be solely responsible for all Lessee activities conducted
within APEL to ensure that such activities are, on an on-going basis, in
compliance with the environmental/regulatory requirements of the Environmental
Protection Agency or the Washington State Department of Ecology, the health and
safety requirements of OSHA, WSHA, the City of Richland and Benton County, and
with any environmental or personnel health and safety requirements that may be
established by any regulatory agency and/ or APEL management.


Lessee agrees to collect and dispose of any and all hazardous waste generated by
lessee’s activities at APEL in compliance with local, state, and federal laws
and regulations at its own expense. If Lessee's waste generation activity
qualifies for Small Quantity Generator (SQG) status as described in WAC
173-303-070(8), Lessee may, in accordance with APEL Procedure 14.0, arrange for
disposal through the Benton County SQG Program (phone 509-942-7387) at the
Regional Moderate Risk Waste Facility located at the City of Richland Landfill.
If the Lessee intends to arrange disposal at another facility, the APEL Director
shall be so informed at least 30 days in advance of disposal. The Lessee agrees
that all hazardous wastes will be accumulated in accordance with the satellite
accumulation requirements of WAC 173-303-200(2). If the Lessee's hazardous waste
generation activity exceeds the small quantity generator criteria, the Lessee's
wastes shall be managed through the APEL 90-Day accumulation area in conformance
with APEL Procedure 9.0 and this contract. In the event, Lessor occurs
additional costs as a result of waste generated by Lessee, Lessee agrees to
reimburse Lessor for costs incurred.


ARTICLE 35 - ORDER OF PRECEDENCE


The Contract comprises the following documents in the order of precedence set
forth below:


1. Amendments or Supplemental Agreements to APEL Lease


2. APEL Lease
 
3. Exhibit A, Description of Premises


4. Exhibit B, Procedures and Other Documents
 
The above order of precedence controls in the event of any conflict,
inconsistency or ambiguity in the terms and conditions set forth within these
documents.



--------------------------------------------------------------------------------




Energy Northwest Contract #X-40403
Revision No: 11
Tenant Lease Agreement #014
Effective Date: May 1, 2007



ARTICLE 36 - ENTIRE AGREEMENT


This document contains the entire and integrated agreement of the Parties and
may not be modified or amended except in writing signed and acknowledged by both
Parties.


ARTICLE 37 - SIGNATURES


IN WITNESS WHEREOF, the Parties hereto have signed this Lease on the date(s)
written below.





/s/ Jerry Paetel                                            Principal
Contracting Officer  5/2/07 LESSOR:
Title
Date       /s/ Jonathan Hunt                                     
CFO                                            5/2/07 LESSEE:
Title
Date




--------------------------------------------------------------------------------


 